[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               September 11, 2008
                                No. 08-11051                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 07-81153-CV-DMM

ARTIS ROBINSON,


                                                              Plaintiff-Appellant,

                                      versus

M. BURNS,
Director of Health Services,
DR. SCALONE,
Dental Department Specialist,


                                                           Defendants-Appellees.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (September 11, 2008)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.
PER CURIAM:

      State prisoner Artis Robinson, proceeding pro se, appeals the district court’s

sua sponte dismissal of his 42 U.S.C. § 1983 civil complaint. The court dismissed

his claim on the basis of res judicata and for failure to state a claim upon which

relief can be granted, due to the expiration of the relevant statute of limitations

period.

      On appeal, Robinson submits copies of (1) the complaint he filed with the

district court in the present case, (2) his objection to summary judgment (which he

filed in the previous case, 9:05-cv-80861), and (3) grievance forms dated from

1999 to 2003 (which he filed with the Department of Corrections). He makes no

new arguments and presents no specific reasons for his appeal. Liberally

construed, his submission may be interpreted as an argument that neither res

judicata nor the statute of limitations bars his claim, as these were the district

court’s two bases for dismissing the present case. See Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.”).

      However, it is clear that res judicata bars this action and the district court

correctly found that Robinson delivered his complaint to prison officials after the



                                            2
expiration of the statute of limitations period.

      AFFIRMED.




                                            3